                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                     Plaintiff                 §
                                               §
        v.                                     §    CASE NO. 2:21-cv-00040-JRG
                                               §    (Lead Case)
HUAWEI DEVICE CO., LTD.,                       §
HUAWEI DEVICE USA, INC.,                       §    JURY TRIAL DEMANDED
                                               §
                     Defendants.
                                               §

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                     Plaintiff                 §
                                               §
        v.                                     §    CASE NO. 2:21-cv-00041-JRG
                                               §    (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                  §
AND SAMSUNG ELECTRONICS                        §    JURY TRIAL DEMANDED
AMERICA, INC.,                                 §
                                               §
                     Defendants.


         DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND SAMSUNG
           ELECTRONICS AMERICA, INC.’S DEMAND FOR JURY TRIAL

        Pursuant to Civil Local Rule CV-38(a), Defendants Samsung Electronics Co., Ltd. and

Samsung Electronics America, Inc. hereby file this Jury Demand demanding a jury trial for all

issues so triable.




                                              -1-
DATED: April 27, 2021   Respectfully submitted,

                        By: /s/ Christopher W. Kennerly
                        Christopher W. Kennerly (TX Bar No. 00795077)
                        chriskennerly@paulhastings.com
                        Radhesh Devendran (pro hac vice)
                        radheshdevendran@paulhastings.com
                        PAUL HASTINGS LLP
                        1117 S. California Avenue
                        Palo Alto, CA 94304
                        Telephone: (650) 320-1800
                        Facsimile: (650) 320-1900

                        Allan M. Soobert
                        allansoobert@paulhastings.com
                        PAUL HASTINGS LLP
                        2050 M Street NW
                        Washington, D.C. 20036
                        Telephone: 202-551-1700
                        Facsimile: 202-551-1705

                        Elizabeth L. Brann
                        elizabethbrann@paulhastings.com
                        PAUL HASTINGS LLP
                        4747 Executive Drive, 12th Floor
                        San Diego, CA 92121
                        Telephone: (858) 458-3000
                        Facsimile: (858) 458-3005

                        Robert Laurenzi
                        robertlaurenzi@paulhastings.com
                        PAUL HASTINGS LLP
                        200 Park Avenue
                        New York, NY 10166
                        Telephone: (212) 318-6000
                        Facsimile: (212) 319-4090

                        Melissa R. Smith (TX Bar No. 24001351)
                        GILLAM & SMITH, LLP
                        303 S. Washington Ave.
                        Marshall, TX 75670
                        Telephone: (903) 934-8450
                        Facsimile: (903) 934-9257
                        melissa@gillamsmithlaw.com

                        Attorneys for Defendants Samsung Electronics
                        Co., Ltd and Samsung Electronics America, Inc.


                        -2-
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed

electronically in compliance with Local Rule CV-5 on April 27, 2021. As of this date, all counsel

of record had consented to electronic service and are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A).

                                                      /s/ Christopher W. Kennerly
                                                     Christopher W. Kennerly




                                               -3-
